DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 29 July 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/SHUBO (JOE) ZHOU/             Supervisory Patent Examiner, Art Units 1661 and 1662 

                                                                                                                                                                                          		
Status of the Claims
The status of the claims is as follows:
	Claims 21-22 and 27-32, filed on 4 March 2019, are pending.
	Claims 21-22 and 27-32 have been hereby examined. 
	
Claim Rejections - 35 USC § 103         
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2015. Dissecting meiotic recombination based on tetrad analysis by single-microspore sequencing in maize. Nature Communication 6: 1-9), Copenhaver et al (2000. Tetrad analysis in higher plants. A budding technology. Plant Physiology 124: 7-15), Ludlow et al (2013. High-throughput tetrad analysis. Nature Methods 7: 671-675), Szarka et al (2001. Fertile maize lines obtained from isolated microspores. Euphytica 122: 53-60) and Murovec et al (2012. Haploids and Doubled haploids in plant breeding, plant breeding, Dr. Ibrokhim Abdurakhmonov (Ed.)). 

The claims are drawn to methods of producing a double haploid maize plant by doubling a haploid embryo or by doubling a microspore and regeneration a double haploid plant. The method steps include isolating the tetrad microspore, separating the tetrad into four microspores, genotyping three of the four microspores and non-destructively genotyping of the fourth microspore, wherein the viability of the fourth maize tetrad microspore is maintained, culturing the fourth tetrad microspore, contacting the microspore with a chromosome doubling agent, producing a double haploid embryo and generating a double haploid plant.  The claims are also drawn to producing a haploid embryo from the fourth tetrad, contacting the haploid embryo with a chromosome doubling agent and growing the double haploid embryo. The claims are further drawn to genetically editing either the haploid embryo or the haploid microspore. 
Li et al teach a method to isolate and sequence the whole genome of each of the four maize microspores from a tetrad [page 2, col. 1, para. 3].  Li et al teach that combining the single-cell technique with whole-genome sequencing enables the inference of the haplotype of individual pollen grains or ovules based on genotyping of corresponding tetrad cells or polar cells [page 7, para spanning 
Therefore, after considering Li et al as a whole, one of ordinary skill in the art would understand how to isolate the four microspores from a maize tetrad and how to sequence each individual microspores of a tetrad.
Li et al do not teach genotyping only three of the four microspores, non-destructively genotyping the fourth maize tetrad microspore wherein the viability is maintained (i.e. inferring the genotype of the 4th).
[AltContent: textbox (A1, B1
A1, B1
A2, B2
A2, B2
A1, B2
A1, B2
A2, B1
A2, B1)][AltContent: textbox (B2)][AltContent: textbox (B1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A2)][AltContent: textbox (A1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    261
    313
    media_image1.png
    Greyscale
Copenhaver et al teach tetrads analysis and assortment patterns [page 7, col. 2 para. 2; Figure 2(b)]. Copenhaver et al show the segregation analysis in tetrads and how there are two sets of identical alleles  [see Figure A of Figure 2-shown]. Given that there are two sets of identical alleles, knowing three 

of the four alleles would allow for the prediction of the fourth allele as show by Copenhaver et al.  For example, using Copenhaver’s Figure 2 above, the genotypes of the microspores in this example would be A1B1 and A1B1 and A2B2 and A2B2 OR A1B2 and A1B2 and A2 B1 and A2B1. Given the predictability of the tetrad microspore system, if only three of the genotypes were known, for example A1B1 and A1B1 and A2B2, one could easily infer the genotype of the fourth tetrad, A2B2.

Therefore, after considering Copenhaver et al as a whole, one of ordinary skill in the art would understand the predictive nature of the microspore tetrad system.  One would also understand that knowing three of the four alleles would allow for the prediction of the fourth allele.  
Ludlow et al teach a method for high-throughput tetrad analysis using barcode-enabled sequencing of tetrads.  The Ludlow et al method involves genotyping the four tetrads. Ludlow et al teach “maintaining tetrad information allow accurate inference of missing genetic markers and full genotypes of missing individuals” (Abstract).   Therefore, like Copenhaver et al, Ludlow et al understood that missing tetrad data could be inferred, including the inference of an entire “missing” (or unsequenced) tetrad (see Copenhaver Figure 2 and analysis above). Ludlow et al teach that some of the strains that are missing the barcode “can be assigned to tetrads according to the expectation of 2:2 allele segregation of markers within tetrads” (page 673, col. 2 para. 1), in further agreement with the teachings of Copenhaver et al. Regarding missing markers, “it should always be possible to correctly infer a missing marker from a complete tetrad if the status of that marker in the other three members of the tetrad is known” (page 673, col. 2, para. 2). Therefre, Ludlow teaches that knowing “the other three members of the tetrad” allows one to “correctly infer” the genotype information of the fourth.
Like Copenhaver et al, after considering Ludlow et al as a whole, one of ordinary skill in the art would understand the predictive nature of the microspore tetrad system. Ludlow et al used knowledge of the 2:2 allele segregation to infer missing markers of a pollen tetrad and further teaches that knowing the genotype of three of the four tetrads allows one to infer the genotype of the fourth.  Given this teaching one of ordinary skill in the art would also understand that it is possible to genotype three of the four maize tetrad microspores and “non-destructively genotype the fourth” microspore by inferring it’s genotype using the information from the three know tetrads. 

The state of the art at the time of filing was such that it was routine and conventional in the art to culture individual tetrad microspores to regenerate fertile plants. For example, Szarka et al teach methods of simplified isolation and culture of isolated microspores [entire document]. Szarka et al teach methods that are simple and cost effective and lack the laborious steps of preliminary anther isolation, the application of nursing agents and complex plant regeneration [page 53, right col., para. 1].  Szaraka et al teach the effects of three different culture media on average percentage of viable microspore, number of microspore derived colonies and number of sustainable regenerable cali [Table 1]. Szarka et al teach a simplified, time and cost effective direct (ab initio) microspore isolation method capable of regenerating fertile maize plants [page 59, left col., para. 2].
Therefore, in view of the teachings of Szarka et al, one would have understood that individual maize tetrad microspores were viable and could be used as starting material to generate calli and/or regenerate whole, fertile maize plants. 
The state of the art at the time of filing was such that it was routine and conventional in the art to create double haploid embryos and regenerate double haploid plants from said embryos in order to facilitate plant breeding studies, produce homozygous breeding lines, decrease costs of traditional breeding and the likes. Murovec et al teach methods of producing haploid embryos and double haploid plants. Murovec et al teach methods of inducing paternal haploids (androgensis) to produce haploid embryos [pages 93-95; Fig. 2]. Murovec et al teach that anther culture is widely used but “isolated microspore culture is an improved alternative” [page 93, para. 3]. Murovec et al teach methods of chromosome doubling which include application of colchicine on anther culture (which reads on applying to a tetrad microspore) which showed a significant increase in embryo formation but more often are applied after regeneration of the haploid at either embryo, shoot or plantlet level [pages 97-98]. teach genetic transformation at haploid level and include transforming haploid plants and haploid cells, including microspores (which reads on the editing of the genome of the fourth tetrad microspore) [page 100, para. 5]. Murovec et al teach the induction and regeneration of haploids followed by spontaneous or induced doubling of chromosomes are widely used techniques in advanced breeding programs.  They have been successfully used for commercial cultivar production of species such as asparagus, barley, Brassica juncea, eggplant, melon, pepper, rapeseed, rice, tobacco, triticale, wheat and more than 290 varieties have already been released. 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the teachings of Li et al to genotype three of the four tetrad microspores and infer the genotype of the fourth so as to non-destructively genotype the fourth maize and maintain the viability in view of the teachings of Copenhaver et al and Ludlow et al, who teach that microspore tetrads segregate in a 2:2 ratio and that knowing the genotype of three of the four tetrads allows one to infer the genotype of the fourth “missing” tetrad, thereby non-destructively genotyping it.  It would have been obvious to combine prior art elements (i.e. separating and sequencing tetrad microspores, inferring missing information for a microspore based on the known genotype of the other three microspores) according to known methods to yield predictable results (i.e. inferring the genotype of the fourth and maintaining its viability as a result) (see MPEP 2141-KSR rational to combine). Furthermore, one would have expected the remaining fourth tetrad microspore to be viable and capable of regenerating into a fertile maize plant because Szarka et al teach a simplified, time and cost effective direct (ab initio) microspore isolation methods capable of regenerating fertile maize plants [page 59, left col., para. 2].One would have been motivated to non-destructively genotype the fourth tetrad microspore because having a microspore with a known genotype would enable one to produce plants with desired traits and would eliminate the need for arduous breeding studies that involve additional costs, time and resources.  Using the inherently predictive nature of the microspore tetrad system that is well known in the art and taught by Li et al, Copenhaver et al and Ludlow et al, one of ordinary skill in the art could easily predict the genotype of the fourth microspore when given 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the methods of Murovec et al for producing double haploid plants with the methods of Li et al, Copenhaver et al, Ludlow et al and Szarka et al to obtain a double haploid embryo and double haploid plant from said embryo from the fourth microspore having the inferred genotype.  Murovec et al teach that “isolated microspore culture is an improved alternative” for the induction of paternal haploids used in plant breeding. One would have been motivated to produce genetically desirable, double haploid plants because these plants can then be used in breeding studies as well as efficiently combined with biotechnological techniques enabling several novel breeding achievements such as improved mutation breeding, backcrossing, hybrid breeding and genetic transformation [Murovec et al, page 101, paras. 3-5] as compared to traditional breeding involving plants with unknown, unpredictable genotypes. One would have reasonably expected  success in producing a double haploid embryo and regenerating a double haploid plant having a predicable genotype from the tetrad microspore given that genotyping tetrad microspores, inferring missing information (including for a whole individual), and production of double 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to edit the genome of the fourth maize tetrad microspore or haploid maize embryo to produce genetically desirable maize plants. Murovec et al teach genetic transformation at haploid level and include transforming haploid plants and haploid cells, including microspores [page 100, para. 5]. One would have been motivated to edit the genome of the fourth maize tetrad microspore or the haploid maize embryo to introduce desirable characteristics such as insect resistance, drought tolerance, stress resistance, increase production, etc. One would have reasonable expectations of success given the success of Murovec et al in genetic transformation at haploid level and include transforming haploid plants and haploid cells and the regeneration of transformed plants.
 
Response to Applicant’s arguments dated 29 July 2021
Applicants urge that Copenhaver et al, Li et al, Ludlow et al and Murovec et al do not teach genotyping three of the four maize tetrad microspores or non-destructively genotyping the fourth maize tetrad microspore and cannot render obvious the claims. Applicants urge that Copenhaver et al, Ludlow et al and Murovec et al do not teach or suggest, alone or combined, each of the claimed elements of independent claims 21 and 22, in particular a method for making a double haploid maize plant that includes the steps of genotyping three of the four maize tetrad microspores, non-destructively genotyping the fourth maize tetrad microspore so that the fourth maize tetrad microspore maintains viability, and using it to produce a double haploid maize plant. Applicants urge that Copenhaver et al and Li et al suggest genotyping each member of a pollen tetrad.  [response pages 9-12]
These arguments have been carefully considered but are not deemed persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed above in the new grounds of rejections.  It would have been obvious to combine prior art elements (i.e. separating and sequencing tetrad microspores, inferring missing information for a microspore based on the known genotype of the other three microspores) according to known methods to yield predictable results (i.e. inferring the genotype of the fourth and maintaining its viability as a result) (see MPEP 2141-KSR rational to combine). Li et al teach genotyping individual tetrad microspores and understood that the predictive nature of the tetrad system that enables the inference of the haplotype of individual pollen grains based on genotyping of corresponding tetrad cells [page 7, para spanning cols 1-2]. Copenhaver et al reviews the inheritance patterns, segregation analysis and predictive nature of tetrad genotypes. Copenhaver et al further teach that knowing three of the four alleles would allow for the prediction of the fourth allele [see discussion above and Figure 2].   Ludlow et al teach sequencing tetrad microspores and understood how “maintaining tetrad information allow accurate inference of missing genetic markers and full genotypes of missing individuals” [Abstract].  Szarka et al teach a simplified, time and cost effective direct (ab initio) microspore isolation methods capable of regenerating fertile maize plants [page 59, left col., para. 2]. Li et al, Copenhaver et al and Ludlow et al  teach the predictive nature of the microspore tetrad system. Li et al and Ludlow et al teach isolating, separating and sequencing microspore tetrads. Szarka et al teach isolating, separating and culturing viable microspores from a tetrad and regenerating plants. It would have been obvious to isolate and separate the microspores as taught by Li et al, Ludlow et al and Szarka et al, and genotype three of the four microspores as taught by Li et al and Ludlow et al while maintaining the viability of the fourth microspore using culturing methods as taught by Szarka et al. Using the inherently predictive nature of the microspore tetrad system that is well known in the art and taught by Li et al, Copenhaver et al and Ludlow et al, one of ordinary skill in the art could easily predict the genotype of the fourth microspore given the genotypes of other three microspores. Given the predicative nature of the genotypic relationships of tetrad microspores, the success in genotyping individual tetrad microspores and the success in culturing and maintaining viability of individual microspores, one would have had reasonable 
Regarding the arguments concerning the Supreme Court in KSR Int’l Co, v Teleflex Inc., 127 S.Ct 1727, 141 statement, “the Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art” MPEP 2143. "[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP 2141 and 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on common sense or ordinary ingenuity. In re Van Os, 844 F.3d 1359, 1361, 121 USPQ2d 1209, 1211 (Fed. Cir. 2017) MPEP 2143. According the KSR exemplary rationales, (A) Combining prior art elements according to know methods to yield predictable results support a conclusion of obviousness of the instant invention.  A detailed description of this exemplary rationale is discussed below.
(B) Combining prior art elements according to known methods to yield predictable results.
it would have been obvious to combine prior art elements (i.e. separating and sequencing tetrad microspores, inferring missing information for a microspore based on the known genotype of the other three microspores) according to known methods to yield predictable results (i.e. inferring the genotype of the fourth and maintaining its viability as a result) (see MPEP 2141). Furthermore, one would have expected the remaining fourth tetrad microspore to be viable and capable of regenerating into a fertile maize plant because Szarka et al teach a simplified, time and cost effective direct (ab initio) microspore isolation methods capable of regenerating fertile maize plants [page 59, left col., para. 2].One would have been motivated to non-destructively genotype the fourth tetrad microspore because having a microspore with a known genotype would enable one to produce plants with desired traits and would eliminate the need for arduous breeding studies that involve additional costs, time and resources.  Using the inherently predictive nature of the microspore tetrad system that is well known in the art and taught by Li et al, Copenhaver et al and Ludlow et al, one of ordinary skill in the art could easily predict the genotype of the fourth microspore when given the genotypes of other three microspores. Given the predicative nature of the genotypic relationships of tetrad microspores, the success in genotyping individual tetrad microspores and the success in culturing and maintaining viability of individual microspores, one would have had reasonable expectations of success of isolating, separating, genotyping and non-destructively genotyping and inferring the genotype of the fourth microspore while maintaining the viability of the fourth. One would have been motivated to combine prior art elements according to known methods to yield predictable results to obtain viable microspores with known genotypes that could be used to produce plants with desirable traits (i.e. drought tolerant, salt tolerant, high yielding, increased biomass, etc.). Knowing the genotype of a microspore would eliminate the need for arduous breeding studies and would decrease costs, time and resources. Furthermore, one would have been motivated to non-destructively genotype the fourth maize microspore to utilize these viable microspores to produce plants that could be used economically important breeding studies, agriculture and production. One would also have been motivated to do this to provide beneficial information for better understanding of meiotic recombination thus enhancing plant breeding [Li et al, page 2, col. 1. para. 3] as these microspores would have predictable genotypes as opposed to traditional methods that require arduous breeding studies that involve extended periods of time and resources.

Applicants urge that Ludlow et al teach sequencing all four spores of a yeast tetrad.  Applicants further urge that Ludlow et al teach that complete genotyped information may be inferred in cases for those spores that are inviable and the methods of the claimed invention maintain the viability for use in producing a doubled haploid maize plant. (response page 11).
These arguments have been carefully considered but are not deemed persuasive. Firstly, Ludlow et al was cited to show the state of the art and that inferring missing tetrad data was commonly practiced by the skilled artesian.  Ludlow et al teach “maintaining tetrad information allow accurate inference of missing genetic markers and full genotypes of missing individuals (Abstract).   Ludlow et al teach that some of the strains that are missing the barcode “can be assigned to tetrads according to the expectation of 2:2 allele segregation of markers within tetrads” (page 673, col. 2 para. 1). Regarding missing markers, “it should always be possible to correctly infer a missing marker from a complete tetrad if the status of that marker in the other three members of the tetrad is known” (page 673, col. 2, para. 2). Taken with the teachings of Copenhaver et al, the teachings of Ludlow et al exemplify the predictive nature of the microspore tetrad system. Given these teachings, one of ordinary skill in the art would understand that it is possible to genotype three of the four maize tetrad microspores and “non-destructively genotype the fourth” microspore by inferring it’s genotype using the information from the three know tetrads. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Li et al, Copenhaver et al, Ludlow et al, Szaraka et al, Murovec and common knowledge of one of ordinary skill in the art that provide guidance to sequence three of the four and non-destructively genotype the fourth maize tetrad microspore so that the fourth maize tetrad microspore maintains viability for use in producing a doubled haploid maize plant. Again, it would have been obvious to combine prior art elements (i.e. separating and sequencing tetrad microspores, inferring missing information for a microspore based on the known genotype of the other three microspores) according to known methods to yield predictable results (i.e. inferring the genotype of   Using the inherently predictive nature of the microspore tetrad system that is well known in the art and taught by Li et al, Copenhaver et al and Ludlow et al, one of ordinary skill in the art could easily predict the genotype of the fourth microspore when given the genotypes of other three microspores. Given the predicative nature of the genotypic relationships of tetrad microspores, the success in genotyping individual tetrad microspores and the success in culturing and maintaining viability of individual microspores, one would have had reasonable expectations of success of isolating, separating, genotyping and non-destructively genotyping and inferring the genotype of the fourth microspore while maintaining the viability of the fourth. One would have been motivated to combine prior art elements according to known methods to yield predictable results to obtain viable microspores with known genotypes that could be used to produce plants with desirable traits (i.e. drought tolerant, salt tolerant, high yielding, increased biomass, etc.). Knowing the genotype of a microspore would eliminate the need for arduous breeding studies and would decrease costs, time and resources. Furthermore, one would have been motivated to non-destructively genotype the fourth maize microspore to utilize these viable microspores to produce plants that could be used economically important breeding studies, agriculture and production. One would also have been motivated to do this to provide beneficial information for better understanding of meiotic recombination thus enhancing plant breeding [Li et al, page 2, col. 1. para. 3] as these microspores would have predictable genotypes as opposed to traditional methods that require arduous breeding studies that involve extended periods of time and resources.


Applicants urge improper hindsight reasoning cannot be the basis of an obviousness determination and that Copenhaver et al, Ludlow et al, Li et al or Murovec et al do not render obvious the pending claims. [response pages 14-15]
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, and summarized in the arguments, Li et al teach a method to isolate and sequence the whole genome of each of the four maize microspores from a tetrad. Copenhaver et al teach tetrad genetics and how to determine genotypes of the microspores. Ludlow et al used knowledge of the 2:2 allele segregation to infer missing markers and complete genomes of a pollen tetrad. Murovec et al teach methods for producing double haploid plants and that “isolated microspore culture is an improved alternative” for the induction of paternal haploids used in plant breeding. It would have been obvious to combine prior art elements (i.e. separating and sequencing tetrad microspores, inferring missing information for a microspore based on the known genotype of the other three microspores) according to known methods to yield predictable results (i.e. inferring the genotype of the fourth and maintaining its viability as a result) (see MPEP 2141-KSR rational to combine). Furthermore, one would have expected the remaining fourth tetrad microspore to be viable and capable of regenerating into a fertile maize plant because Szarka et al teach a simplified, time and cost effective direct (ab initio) microspore isolation methods capable of regenerating fertile maize plants [page 59, left col., para. 2].One would have been motivated to non-destructively genotype the fourth tetrad microspore because having a microspore with a known genotype would enable one to produce plants with desired traits and would eliminate the need for arduous breeding studies that involve additional costs, time and resources.  Using the inherently predictive nature of the microspore tetrad system that is well known in the art and taught by Li et al, Copenhaver et al and Ludlow et al, one of ordinary skill in the art could easily predict the genotype of the fourth microspore when given the 

Applicants urge that there is no suggestion or motivation from Li et al or Murovec et al to infer the genotype of the fourth microspore.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Li et al, Copenhaver et al, Ludlow et al Szarka et al and Murovec et al that are relied upon, in addition to the state of the art at the time of the invention, that provide the rational for the obviousness rejection of the claimed invention. 
As stated above, one would have been motivated to combine prior art elements according to known methods to yield predictable results to obtain viable microspores with known genotypes that could be used to produce plants with desirable traits (i.e. drought tolerant, salt tolerant, high yielding, increased biomass, etc.). Knowing the genotype of a microspore would eliminate the need for arduous breeding 
Furthermore, the courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references. ” Id. at 1368. 80 USPQ2d at 1651.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-22 and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-7, 9-10, 18-19, 21, 22 and 29-32 of copending Application No. 16/317,069 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods for making a doubled haploid plants comprising isolating a microspore tetrad, separating the tetrad to obtain four tetrad microspores, genotyping three of the four tetrad microspores and non-destructively genotyping the fourth microspore wherein the viability of the fourth 
	The two applications have the same inventive entity and are not patentably distinct from each other. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN M REDDEN/Examiner, Art Unit 1661